                Case 6:18-bk-03927-CCJ         Doc 21     Filed 10/02/18      Page 1 of 2



                                          ORDERED.

          Dated: October 01, 2018




                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION
                                        www.flmb.uscourts.gov

In re :                                                          Case Number 6:18-bk-03927-CCJ
                                                                 Chapter 7

Concetta Dudley Lee,
                             Debtor(s).
______________________________________/

                      AGREED ORDER GRANTING BANK OF AMERICA, N.A.’S
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

           THIS CASE came on for consideration upon Bank of America, N.A.’s Motion for Relief from the
Automatic Stay (docket no. 15) and Trustee’s Response to Bank of America, N.A.’s Motion for Relief from
the Automatic Stay (docket no. 19). Having reviewed the Motion, the Response, the file, and otherwise
being advised of the matter,
           Accordingly, it is
           ORDERED :
    1. The Motion is granted effective ninety (90) days from the date of entry of this Order.
    2. The automatic stay arising by reason of 11 U.S.C. §362 is terminated as to Movant’s interest in the
           following real property :
           ALL THAT CERTAIN Lot OR PARCEL OF LAND SITUATED IN THE CITY
           OFHIGH POINT, HIGH POINT TOWNSHIP, GUILFORD COUNTY, North
           CAROLINA AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

           BEGINNING AT THE SOUTHWEST CORNER OF Lot 104 OF MILBOURNE
           HEIGHTS AS SHOWN IN PLAT BOOK 7 AT PAGE 115 IN THE OFFICE OF
           THE REGISTER OF DEEDS FOR GUILFORD COUNTY, NORTH CAROLINA;
           SAID POINT ALSO BEING South 84 DEG. 4’ 0” East 470.65 FEET FROM
           THENORTHEASTERN CORNER OF THE INTERSECTION OF PINECROFT
           Street AND CENTRAL Avenue; THENCE North 6 DEG. 13’ 44” East 149.76 FEET
             Case 6:18-bk-03927-CCJ             Doc 21      Filed 10/02/18       Page 2 of 2



        TO AN IRON PIN; THENCE North 6 DEG. 6’44” East 125 FEET TO AN IRON
        PIN; THENCE North 84 DEG. 3’ 48” West 54.43 FEET TO A IRON PIN;
        THENCE North 6 DEG. 13’ 50” East 276.86 FEET TO AN IRON PIN; THENCE
        South 84 DEG. 23’ 7” East 229.72 FEET TO AN IRON PIN; THENCE South 4
        DEG. 6’42” West 344.95 FEET TO AN IRON PIN ON THE NORTHERN RIGHT-
        OF-WAY OF CENTRAL AVENUE; THENCE ALONG SAID RIGHT-OF-WAY
        North 84 DEG. 4’ 0” West 195.38 FEET TO THE POINT AND PLACE OF
        BEGINNING. THE ABOVE TRACT CONTAINS 2.695 ACRES AND IS
        COMPRISED OF ALL OF Lots 104, 105, 106 AND 107 OF MILBOURNE
        HEIGHTS AS SHOWN IN PLAT BOOK 7 AT PAGE 115 AND A PART OF
        TRACT NO. 5 OF THE AMOS BROS. SUBDIVISION AS SHOWN IN PLAT
        BOOK 25 AT PAGE 46. THE ABOVE PROPERTY IS SHOWN ON A SURVEY
        BY DAVIS-MARTIN-POWELL & ASSOC. ENTITLED “PROPERTY OF ERIC
        LITTLE AND PAMELA LITTLE”, JOB NO. S-21346, DATED 2/27/86,
        INCORPORATION BY REFERENCE IS HEREBY MADE TO SAID SURVEY.

        Being that parcel of land conveyed to Concetta D. Lee and spouse, Michael D. Lee
        from Eric K. Little and wife, Pamela C. Little by that deed dated 10/23/1992 and
        recorded 10/23/1992 in Deed Book 4011, at Page 0754 of the GUILFORD County,
        NC Public Registry.

        a/k/a 3311 Central Avenue, High Point, NC 27260
        Parcel ID No. 0157909
    3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Movant, its
        successors and/or assigns to complete in rem relief to take any and all steps necessary to exercise
        any and all rights it may have in the collateral, to gain possession of said collateral, to have such
        other and further in rem relief as is just, and that Movant, its successors and/or assigns shall not
        obtain in personam relief against the debtor.
    4. The effective date of the relief is ninety (90) days from the signing of this Order.



                /s/ Kristen L. Henkel                     /s/ Stefan Beuge
                Kristen L. Henkel, Esq.                   Stafan Beuge, Esq.
                Florida Bar No. 81858                     Florida Bar No. 68234
                M. E. Henkel, P.A.                        Phelan Hallinan Diamond & Jones, PLLC
                3560 South Magnolia Avenue                2001 NW 64th Street, Suite 100
                Orlando, Florida 32806                    Ft. Lauderdale, FL 33309
                Telephone : (407) 438-6738                Telephone: (954) 462-7000 x 56588
                Facsimile : (407) 858-9466                Fax: (954) 462-7001
                khenkel@mehenkel.com                      stefan.beuge@phelanhallinan.com




Special Counsel Kristen L. Henkel is directed to serve a copy of this Order on interested parties and file a
proof of services within 3 days of entry of the Order.
